     Case 2:18-cv-00209-KJM-DB Document 62 Filed 12/08/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                    FOR THE EASTERN DISTRICT OF CALIFORNIA
10   Ashley Hale individually, and on
     behalf of other members of the general
11   public similarly situated,                    No. 2:18-cv-00209-KJM-DB
12                              Plaintiffs,
                                                   ORDER
13           v.

14   Mana Pro Products, LLC; et al.,
                           Defendants.
15

16

17           The parties have jointly stipulated to amend the court’s Order Granting

18   Preliminary Approval, ECF Nos. 59 & 61. Having reviewed the Stipulation and

19   supporting materials, the court directs the parties to submit a joint statement
20   explaining the appropriateness of the cy pres distribution; addressing how the

21   remedy is the “‘next best distribution’ of settlement funds” and how it “bears a

22   substantial nexus to the interests of the class members.” Lane v. Facebook, Inc.,

23   696 F.3d 811, 821 (9th Cir. 2012) (internal quotations omitted) (citation

24   omitted)). The parties may include in the joint statement a stipulated request to

25   approve the cy pres distribution. The joint statement and any stipulation shall be

26   filed within fourteen days. The court again defers any decision on the parties’

27   stipulation at ECF No. 59.

28   /////

                                              1
    Case 2:18-cv-00209-KJM-DB Document 62 Filed 12/08/20 Page 2 of 2


1        Accordingly, the final approval hearing set for December 11, 2020 is

2   continued to January 22, 2021 at 10:00 AM.

3        IT IS SO ORDERED.

4   DATED: December 8, 2020.

5




                                          2
